Donohue, J.
In this case I think, fairly considered, the return amounts to this, that while the judges do not refuse to take the jurisdiction sought to be enforced, the justice, in this case, claims that prior statutory duties prevent his exercise of this, and that there are other means than by action of enforcing the remedy asked ; in other words, that his ordinary business is as much as he can do. Under the circumstances, I do not think the discretion of the court would be properly exercised in granting the writ. Motion denied.